

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION.


 

CONFIDENTIAL TREATMENT


--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement is entered into as of August 3, 2006, between
Inyx, Inc., a Nevada corporation or its nominee ("Buyer"), and Advanced Medical
Optics, Inc., a Delaware corporation, on behalf of itself and its subsidiaries
(collectively, "Seller").


R E C I T A L S


WHEREAS, Seller owns certain assets more particularly described in this
Agreement, used by it in the Seller’s business (the “Business”) of selling the
eye care products listed in Schedule 1 to this Agreement (the “Products”); and


WHEREAS, Seller desires to sell, and Buyer desires to buy, those assets and
Buyer is willing to assume certain specific obligations and liabilities, for the
consideration and on the terms and conditions described herein.
 
A G R E E M E N T


In consideration of the mutual promises contained herein and intending to be
legally bound, the parties agree as follows:


ARTICLE 1
PURCHASE AND SALE OF ASSETS
 

 
1.1
Transfer of Assets. Subject to the terms and conditions of this Agreement, on
the Closing Date (as defined herein), Seller will sell to Buyer, and Buyer will
purchase from Seller, all of Seller's right, title and interest in and to all of
the following assets, which are used in or are related to the Business (the
"Assets"). The Assets include only the following:

 

 
1.1.1
Inventory. All inventory of the Products at all locations world wide, including
inventory at third party logistics sites (including finished goods,
work-in-process and raw materials and returned Product; collectively, the
"Inventory"), a list of which as of July 25, 2006 is set forth in
Schedule 1.1.1;

 

 
1.1.2
Intellectual Property. Seller’s interest in the following assets listed in
Schedule 1.1.2, as well as the good will associated therewith, in each case as
used solely in the Business (collectively, the “Intellectual Property”):
patents, trademarks and trade names, trademark and trade name registrations,
service marks and service mark registrations, copyrights and copyright
registrations, the applications therefor and the licenses with respect thereto,
and the manufacturing formulae, specifications, processes, artwork, proprietary
molds and similar proprietary equipment but specifically excluding all “Advanced
Medical Optics” and “AMO” marks, including any and all trademarks or service
marks, trade names, slogans or other like property which includes the name
“Advanced Medical Optics” or “AMO”, or any derivative thereof and Seller's logo
or any derivative thereof;

 

CONFIDENTIAL TREATMENT

2

--------------------------------------------------------------------------------




 
1.1.3
Sales, Marketing and Promotion Materials. All of Seller's historical and current
sales data material and information, customer lists, wholesaler lists,
distribution lists, supplier lists, mailing lists, catalogues, brochures, sales
literature, promotional marketing material, advertising material and other
selling material pertaining to the Products, including without limitation all
market research, competitive intelligence and promotional material, in each case
solely related to the Business;

 

 
1.1.4
Books and Records. All books and records and all files, documents, papers and
agreements (including, but not limited to, those contained in computerized
storage media) pertaining to the Assets, the Assumed Liabilities or otherwise to
the Business (other than Seller’s corporate books and records), subject to
Seller retaining copies of the same, if and as it so chooses;

 

 
1.1.5
Assigned Contracts. All rights of Seller under all contracts, guarantees and
warranties from third parties pertaining exclusively to the Products and listed
on Schedule 1.1.5, subject to the approval of the other parties to such
contracts (the "Assigned Contracts"); and

 

 
1.1.6
Product Registrations. All Product Registrations (and applications therefor)
exclusively related to the Business and listed on Schedule 1.1.6 if and to the
extent transferable. “Product Registrations” means all licenses, permits,
certificates and other authorizations and approvals required to market any
Product as conducted as of the date of this Agreement under the applicable laws
of any governmental authority (supranational, national, federal, state, local,
municipal, judicial, legislative, executive or regulatory) in the countries in
which Products are sold.

 

CONFIDENTIAL TREATMENT

3

--------------------------------------------------------------------------------



The Assets shall include all Inventory that is acquired by Seller between July
25, 2006 and the Closing Date, and shall exclude any Inventory that is disposed
of, sold or consumed between July 25, 2006 and the Closing Date in the ordinary
course of business. Buyer shall arrange for transfer of all tangible assets, at
Buyer’s own expense, within sixty (60) days of execution of this Agreement, and
shall bear all third party costs incurred by Seller in connection with Seller’s
assistance provided pursuant to Article 6 of this Agreement.
 

CONFIDENTIAL TREATMENT

4

--------------------------------------------------------------------------------



ARTICLE 2
CLOSING/PURCHASE PRICE/
ASSUMPTION OF LIABILITIES



 
2.1
The Closing. The Closing will take place at the offices of the Seller, at 10:00
a.m. Pacific Time on August 31, 2006, or such later date as the parties shall
mutually agree to in writing (the “Closing Date”). 

 

 
2.2
Purchase Price. Subject to the terms and conditions of this Agreement, Buyer
agrees to acquire the Assets from Seller, and to pay U.S.$3,750,000 in cash (the
"Purchase Price") as follows:

 

 
2.2.1
A cash payment of US$750,000 upon execution hereof (the “Initial Payment”); and

 

 
2.2.2
A closing payment in the amount of US$3,000,000 (the “Closing Payment”) on the
Closing Date

 

 
2.3
Payments to Seller. Buyer shall pay the Initial Payment and the Closing Payment
by wire transfer in immediately available funds to an account designated by
Seller on the execution hereof. The Initial Payment shall be retained by Seller
as a non-refundable deposit unless the Seller was in material breach of a
representation or warranty set forth in Article 4 of this Agreement on the date
hereof, as determined by the dispute resolution process set forth in Section 9.9
of this Agreement.

 

 
2.4
Instruments of Conveyance and Transfer. On the Closing Date, Seller shall
execute and deliver or cause to be delivered to Buyer (a) the Bill of Sale in
the form attached as Exhibit B, (b) the Assignment and Assumption Agreement in
the form attached as Exhibit A, and (c) such other documents as may be
reasonably requested by Buyer in order to carry out the transactions
contemplated by this Agreement.

 

 
2.5
Assumption of Certain Liabilities. On the Closing Date, Buyer shall execute and
deliver to Seller the Assignment and Assumption Agreement, pursuant to which,
Buyer shall assume and agree to pay, perform and discharge when due, the
liabilities and obligations of Seller arising out of the Business as follows:
(the “Assumed Liabilities”):

 

 
2.5.1
Contracts. Liabilities or obligations of Seller which arise after the Closing
Date under the terms of the Assigned Contracts; and

 

CONFIDENTIAL TREATMENT

5

--------------------------------------------------------------------------------




 
2.5.2
Liabilities Post-Closing. All liabilities or obligations for Losses (as defined
below) related to the Assets that are not Retained Liabilities (as defined
below).

 

 
2.6
Conditions of Closing. The respective obligations of the Buyer and the Seller to
consummate the transactions contemplated by this Agreement are subject to the
condition that no government order or law makes illegal or enjoins or prevents
the consummation of the transactions contemplated by this Agreement. In
addition, the obligation of the Buyer to consummate the transactions
contemplated by this Agreement is subject to the conditions that (a) the Seller
shall have performed in all material respects its agreements and obligation
contained in this Agreement required to be performed by it at or before the
Closing Date, and (b) the representations and warranties of the Seller set forth
in Article 4 of this Agreement shall have been true and correct in all material
respects when made and shall be true and correct in all material respects as of
the Closing Date, as if made on the Closing Date, except for changes
contemplated or permitted by this Agreement and those representations and
warranties that address matters as of a particular date, which need be true in
all material respects only as of such date. The obligation of the Seller to
consummate the transactions contemplated by this Agreement is subject to the
conditions that (x) the Seller shall have performed in all material respects its
agreements and obligations contained in this Agreement required to be performed
by it at or before the Closing Date and (y) the representations and warranties
of the Seller set forth in Article 5 of this Agreement shall have been true and
correct in all material respects as of the Closing Date, as if made on the
Closing Date, except for changes contemplated or permitted by this Agreement and
those representations and warranties that address matters as of a particular
date, which need be true in all material respects only as of such date. At the
Closing Date, the parties shall exchange certificates, signed by a senior
officer of each entity, certifying as to the fulfillment of the foregoing
conditions.

 
ARTICLE 3
TRADEMARK LICENSE
 

 
3.1
License. Subject to the terms and conditions of this Agreement, Buyer licenses
to Seller as of the Closing Date the non-exclusive, worldwide, perpetual,
sublicensable, fully paid-up, royalty-free right to use the LENS PLUS trademark
on saline solutions and the HYDROCARE trademark on solutions and tablets for
disinfecting, cleaning, wetting, storing and/or rinsing contact lenses.
Collectively, LENS PLUS and HYDROCARE shall be referred to as the “Licensed
Marks”, and all of the aforementioned goods shall be referred to as the
“Licensed Products”.

 

CONFIDENTIAL TREATMENT

6

--------------------------------------------------------------------------------




 
3.2
Product Quality of Licensed Products. Seller agrees that after the Closing Date
the quality of all Licensed Products in connection with the Licensed Marks shall
conform to applicable minimum standards. Buyer agrees that the current quality
of all Licensed Products is exceptional, and shall place no requirements on
Seller unless the quality of the Licensed Products falls substantially below the
present quality.

 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents, warrants and agrees as follows:
 

 
4.1
Organization, Corporate Power and Authority. Seller is duly organized and
validly existing under the laws of the State of Delaware.

 

 
4.2
Authorization of Agreements. The execution, delivery and performance by Seller
of this Agreement have been duly authorized by all necessary corporate action by
Seller. This Agreement has been duly executed and delivered by Seller and
constitutes the legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms.

 

 
4.3
Effect of Agreement. The execution, delivery and performance by Seller of this
Agreement will not violate the charter documents or bylaws of Seller or any
material indenture, material agreement or other material instrument to which
Seller is a party, or by which Seller or the Assets are bound, or conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under, any such indenture, agreement or other instrument.

 

 
4.4
Condition of Property. Except as set forth in Schedule 4.4, Seller has good and
marketable title to all of the Assets, except for liens for taxes not yet due
and imperfections in title, if any, not material in amount.

 

 
4.5
No Brokers or Finders. No agent, broker, finder, or investment or commercial
banker, or other Person or firm engaged by or acting on behalf of Seller or any
of its affiliates in connection with the negotiation, execution or performance
of this Agreement, is or will be entitled to any brokerage or finder's or
similar fee or other commission as a result of this Agreement.

 

CONFIDENTIAL TREATMENT

7

--------------------------------------------------------------------------------




 
4.6
Intellectual Property. Except as set forth in Schedule 4.4, to the best of the
Seller’s knowledge, Seller is the beneficial owner of or has a valid and
subsisting license to use the Intellectual Property, free and clear of all
encumbrances, and is not a party to or bound by any contract or other obligation
whatsoever that limits or impairs its ability to sell, transfer, assign or
convey the Intellectual Property. The Seller is not aware of any third party
claim regarding the validity or enforceability of any of the Intellectual
Property. The Seller is not aware of any third party claim that the sale of the
Products has infringed the intellectual property rights of any other person 

 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents, warrants and agrees as follows:
 

 
5.1
Organization, Corporate Power and Authority. Buyer is duly organized and validly
existing under the laws of the State of Nevada.

 

 
5.2
Authorization of Agreement. The execution, delivery and performance by Buyer of
this Agreement have been duly authorized by all necessary corporate action by
Buyer. This Agreement has been duly executed and delivered by Buyer and
constitutes the legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms.

 

 
5.3
Effect of Agreement. The execution, delivery and performance by Buyer of this
Agreement, will not violate the charter documents or bylaws of Buyer or any
material indenture, material agreement or other material instrument to which
Buyer is a party, or by which Buyer or its properties or assets are bound, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under, any such indenture, agreement or other
instrument.

 

 
5.4
No Brokers or Finders. No agent, broker, finder or investment or commer-cial
banker, or other Person or firm engaged by or acting on behalf of Buyer or its
affiliates in connection with the negotiation, execution or performance of this
Agreement is or will be entitled to any broker's or finder's or similar fees or
other commissions as a result of this Agreement.

 

 
5.5
Transfer of Intellectual Property. Buyer agrees to take all necessary actions,
at Buyer’s sole expense, to transfer the legal ownership of the Intellectual
Property from Seller to Buyer. Seller agrees to provide reasonable assistance to
Buyer to effect such transfers. 

 

 
5.6
Condition of the Business. Buyer is purchasing the Assets based solely on the
results of its inspections and investigations and the representations or
warranties of Seller expressly set forth in this Agreement. In light of these
inspections and investigations and the representations and warranties made to
Buyer by Seller in Article 4 hereof, Buyer is relinquishing any right to any
claim based on any representations and warranties other than those specifically
set forth in Article 4 hereof. Any claims Buyer may have for breach of
representation or warranty shall be based solely on the representations and
warranties of Seller set forth in Article 4 hereof. ALL WARRANTIES OF
HABITABILITY, MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE, AND ALL
OTHER WARRANTIES ARISING UNDER THE UNIFORM COMMERCIAL CODE (OR SIMILAR FOREIGN
LAWS), ARE HEREBY WAIVED BY PURCHASER. 

 

CONFIDENTIAL TREATMENT

8

--------------------------------------------------------------------------------


 
ARTICLE 6
INDEMNIFICATION
 

 
6.1
Obligations of Buyer. Buyer agrees to indemnify, defend and hold harmless Seller
and its directors, officers, employees, affiliates, agents and assigns from and
against any and all Losses, directly or indirectly, as a result of, or based
upon or arising from:

 

 
6.1.1
Any breach of any representation, warranty or covenant of Buyer made in this
Agreement; and

 
6.1.2 The Assumed Liabilities. 
 

 
6.2
Obligations of Seller. Seller agrees to indemnify, defend and hold harmless
Buyer and its directors, officers, employees, affiliates, agents and assigns
from and against all Losses directly or indirectly, as a result of, or based
upon or arising from:

 

 
6.2.1
Any breach of any representation, warranty or covenant of Seller made in this
Agreement;

 

 
6.2.2
Any Losses related to returns of product sold by Seller and bearing Seller’s
label, and any Losses related to the Business or the Assets that are caused by
any reckless or malicious act or omission of Seller prior to the Closing Date
(collectively, the “Retained Liabilities”).

 

 
6.3
Procedures. The parties agree that the person seeking indemnification (the
“Indemnitee”) shall only be entitled to such indemnification if:

 

CONFIDENTIAL TREATMENT

9

--------------------------------------------------------------------------------




 
6.3.1
The Indemnitee had, at its own expense, promptly given the person from whom
indemnification is sought (the “Indemnitor”) written notice of such claims upon
their filing or creation; and

 

 
6.3.2
The Indemnitor had been granted the right to take control of the settlement and
defense of such claims with counsel reasonably acceptable to the Indemnitee in
exchange for the Indemnitor’s written agreement to accept the defense and all
liability for the claim without reservation.

 
The Indemnitee shall at all times reasonably cooperate in the settlement and
defense of all claims and shall make available all records, materials and other
relevant matter reasonably requested by the Indemnitor in connection with such
claims. No party shall have the right to settle any claims in a manner that
materially diminishes the rights or interests of the other without that party’s
prior written consent, which shall not be unreasonably withheld or delayed. The
Indemnitor shall not be liable for any settlement made without its prior written
consent. * * *.
 

CONFIDENTIAL TREATMENT

10

--------------------------------------------------------------------------------




 
6.4
Limits. * * *.

 

 
6.5
Definition of Loss. "Loss" means any claims, actions, causes of action,
judgments, awards, losses, costs, and damages, and all debt, liabilities and
obligations, whether accrued or fixed, known or unknown, absolute or contingent,
matured or unmatured or determined or determinable. NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED HEREIN, NO PARTY TO THIS AGREEMENT SHALL BE LIABLE TO OR
OTHERWISE RESPONSIBLE TO ANY OTHER PARTY HERETO OR ANY AFFILIATE OF ANY OTHER
PARTY HERETO FOR CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES OR FOR DIMINUTION
IN VALUE OR LOST PROFITS THAT ARISE OUT OF OR RELATE TO THIS AGREEMENT OR THE
PERFORMANCE OR BREACH HEREOF OR ANY LIABILITY RETAINED OR ASSUMED HEREUNDER.

 
ARTICLE 7
TRANSITION ARRANGEMENTS
 

 
7.1
Transition Arrangements. * * *

 

 
7.2
Analytical and Stability Testing. * * *

 

 
7.3
Technology Transfer. * * * 

 
ARTICLE 8
RIGHT OF FIRST REFUSAL
 

 
8.1
Right of First Refusal. * * *

 
ARTICLE 9
GENERAL
 

 
9.1
Amendments; Waivers. This Agreement and any schedule or exhibit attached hereto
may be amended only by agreement in writing of all parties. No waiver of any
provision nor consent to any exception to the terms of this Agreement shall be
effective unless in writing and signed by the party to be bound and then only to
the specific purpose, extent and instance so provided.

 

CONFIDENTIAL TREATMENT

11

--------------------------------------------------------------------------------




 
9.2
Governing Law. Notwithstanding its place of execution or performance, this
Agreement shall be governed by and construed in accordance with the laws of the
State of California, irrespective of its laws regarding choice or conflict of
laws.

 

 
9.3
No Assignment. Neither this Agreement nor any rights or obliga-tions under it
are assignable, provided that either party may assign the Agreement or any
rights or obligations hereunder to a parent company or wholly-owned subsidiary
without any consent or approval of the other party.

 

 
9.4
Headings. The descriptive headings of the Articles, Sections and subsections of
this Agreement are for convenience only and do not constitute a part of this
Agreement.

 

 
9.5
Counterparts. This Agreement and any amendment hereto or any other agreement (or
docu-ment) delivered pursuant hereto may be executed in one or more counterparts
and by different parties in separate counterparts. All of such counterparts
shall constitute one and the same agreement (or other document) and shall become
effective (unless otherwise provided therein) when one or more counterparts have
been signed by each party and delivered to the other party.

 

 
9.6
Publicity and Reports. Seller and Buyer shall coordinate all publicity relating
to the transactions contemplated by this Agreement and no party shall issue any
press release, publicity statement or other public notice relating to this
Agreement, or the transactions contemplated by this Agreement, without obtaining
the prior consent of the other party. The parties agree to issue a mutually
agreed press release announcing the transaction hereunder upon execution of this
agreement to satisfy public filing requirements of Buyer.

 

 
9.7
Integration. This Agreement is both a final expression of the parties’ agreement
and a complete and exclusive statement with respect to all of its terms. The
Exhibits and Schedules referred to in this Agreement are incorporated herein and
made a part of this Agreement by this reference. This Agreement supersedes all
prior and contemporaneous agreements and communications, whether oral, written
or otherwise, concerning any and all matters contained herein.

 

 
9.8
Notices. Any notice to be given under this Agreement must be in writing and
delivered either in person, by any method of mail (postage prepaid) requiring
return receipt, or by overnight courier, to the party to be notified at its
address(es) given below, or at any address such party has previously designated
by prior written notice to the other. Notice shall be presumptively deemed to be
sufficiently given for all purposes upon the earlier of: (a) the date of actual
receipt; (b) if mailed, three calendar days after the date of postmark; or (c)
if delivered by overnight courier, the next business day the overnight courier
regularly makes deliveries.

 

CONFIDENTIAL TREATMENT

12

--------------------------------------------------------------------------------



If to Buyer, notices must be addressed to:
 
Inyx, Inc.
825 Third Avenue
40th Floor
New York, NY 10022
Attention: Dr. Jack Kachkar   
 
 
If to Seller, notices must be addressed to:
 
Advanced Medical Optics, Inc..
1700 S. St. Andrew
Santa Ana, CA 92705.
Attention: General Counsel



 
9.9
Dispute Resolution. Unless resolved by the parties within 60 days, any
controversy or claim (whether such claim sounds in contract, tort, or otherwise)
arising out of or relating to this Agreement, or the breach thereof, shall be
settled by final and binding arbitration before an arbitrator at JAMS/Endispute,
located in Orange County, California, and such arbitration shall be conducted
pursuant to then current rules for arbitration of commercial disputes at
JAMS/Endispute. Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. In no event shall the
arbitrator have any right or power to award punitive or exemplary damages

 

 
9.10
Non-Competition. Seller shall not anywhere in the world launch a new product
with the same specifications as any of the Products acquired by Buyer for a * *
* from the Closing Date; provided, however, that it shall not be deemed to be a
violation of this Section 9.10 for the Seller or any of its subsidiaries to
invest in, own an interest in, or acquire all or a majority of the stock or
assets of, or merge into or be acquired by any party which is not engaged
primarily in the sale of products having the same specifications as the
Products.

 

 
9.11 
Non-Solicitation. For a period of * * * and after the Closing Date, the Buyer
shall not, and shall cause its subsidiaries not to, directly or indirectly,
induce or attempt to induce any officers, employees, representatives or agents
of the Seller or its subsidiaries to leave the employ of the Seller for
employment with the Buyer or its subsidiaries. Similarly, for a period of two
years from and after the Closing Date, the Seller shall not, and shall cause its
subsidiaries not to, directly indirectly, induce or attempt to induce any
officers, employees, representatives or agents of the Buyer or its subsidiaries
to leave the employ of the Buyer for employment with the Seller or its
subsidiaries. Nothing in this Section 9.11 shall restrict or preclude the Buyer
or the Seller or any of their subsidiaries from making generalized searches for
employees by the use of advertisements in the media (including trade media) or
by engaging search firms to engage in searches that are not targeted or focused
on the employees employed by the other party.

 
 

CONFIDENTIAL TREATMENT

13

--------------------------------------------------------------------------------




 
9.12
Tax Matters. Buyer agrees to prepare or cause to be prepared the final purchase
price allocation among the Assets and to prepare Internal Revenue Service Form
8594 to be provided to Seller by the end of March 2007.

 

CONFIDENTIAL TREATMENT

14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its duly authorized officers as of the day and year first above
written.
 


BUYER
INYX, INC.




By: /s/ Steve Handley                
Name: Steve Handley
Title: President


 


SELLER
ADVANCED MEDICAL OPTICS, INC.


 
By: /s/ James V. Mazzo                
Name: James V. Mazzo
Title: Chairman, President and CEO
 
 
 

--------------------------------------------------------------------------------

